DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,593,048. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader version of the patented claims.
App # 16/821,904					US Pat. # 10,593,048
1. A method comprising:
generating a set of template images including a first template image and a second template image, each template image in the set of template images including a mathematically generated orientation for an object;
storing the set of template images to a template database;
identifying the object in-flight in an image;
identifying a feature orientation on the object that is in a first spatial position, wherein the feature orientation on the object appears smaller in size than the object;
identifying a region of interest that includes the feature orientation;
generating a cropped image that includes the entire region of interest and excludes at least a portion of the object;
accessing the set of template images in the template database;
comparing the feature orientation on the object of the cropped image with the set of template images;
using the template images to identify first coordinates and second coordinates of the first spatial position and a subsequent, second spatial position, respectively; and
generating a spin value for the object based on the first coordinates and the second coordinates.

2.    The method of claim 1, wherein generating the cropped image includes cropping the image to a tightest possible fitting rectangle that includes the region of interest.

3.    The method of claim 1 further comprising normalizing the image to reduce at least one blemish depicted on the object in the image.

4.    The method of claim 1 further comprising performing enhancements to the image prior to comparing the feature orientation with the set of template images, wherein the enhancements include at least one of: changing a contrast of the image, an adjustment of a histogram of the image, or a binarization of the image.

5.    The method of claim 1 further comprising:
determining that the object includes at least one symmetrical feature; and generating a common rotation rate and rotation axis for a pair of images that each depict the at least one symmetrical feature.

6.    The method of claim 1 further comprising generating a simulated flight model of the object based at least in part on the spin value for the object.

7.    The method of claim 6, wherein the spin value for the object is a course spin value, the method further comprising determining a fine spin value to tune the simulated flight model.

8. A system comprising: a memory; and
a processor operatively coupled to the memory, the processor being configured to execute operations that, when executed, cause the processor to:
generate a set of template images including a first template image and a second template image, each template image in the set of template images including a mathematically generated orientation for an object;
store the set of template images to a template database; identify the object in-flight in an image;
identify a feature orientation on the object that is in a first spatial position; identify a region of interest that includes the feature orientation; generate a cropped image that includes the entire region of interest and excludes at least a portion of the object;

access the set of template images in the template database; compare the feature orientation on the object of the cropped image with the set of template images;
use the template images to identify first coordinates and second coordinates of the first spatial position and a subsequent, second spatial position, respectively; and generate a spin value for the object based on the first coordinates and the second coordinates.

9.    The system of claim 8, wherein generating the cropped image includes cropping the image to a tightest possible fitting rectangle that includes the region of interest.

10.    The system of claim 8, the operations further to cause the processor to normalize the image to reduce at least one blemish depicted on the object in the image.

11.    The system of claim 8, the operations further to cause the processor to perform enhancements to the image prior to comparing the feature orientation with the set of template images, wherein the enhancements include at least one of: changing a contrast of the image, an adjustment of a histogram of the image, or a binarization of the image.

12.    The system of claim 8, the operations further to cause the processor to: determining that the object includes at least one symmetrical feature; and generating a common rotation rate and rotation axis for a pair of images that each
depict the at least one symmetrical feature.

13.    The system of claim 8, the operations further to cause the processor to generate a simulated flight model of the object based at least in part on the spin value for the object.

14.    The system of claim 13, wherein the spin value for the object is a course spin value, the operations further to cause the processor to determine a fine spin value to tune the simulated flight model.

15.    A non-transitory computer-readable medium having encoded therein programming code executable by a processor to perform operations comprising:
generating a set of template images including a first template image and a second template image, each template image in the set of template images including a mathematically generated orientation for an object;
storing the set of template images to a template database; identifying the object in-flight in an image;
identifying a feature orientation on the object that is in a first spatial position; identifying a region of interest that includes the feature orientation; generating a cropped image that includes the entire region of interest and excludes at least a portion of the object;
accessing the set of template images in the template database;
comparing the feature orientation on the object of the cropped image with the set of template images;
using the template images to identify first coordinates and second coordinates of the first spatial position and a subsequent, second spatial position, respectively; and
generating a spin value for the object based on the first coordinates and the second coordinates.

16.    The non-transitory computer-readable medium of claim 15, wherein generating the cropped image includes cropping the image to a tightest possible fitting rectangle that includes the region of interest.

17.    The non-transitory computer-readable medium of claim 15, the operations further comprising normalizing the image to reduce at least one blemish depicted on the object in the image.

18.    The non-transitory computer-readable medium of claim 15, the operations further comprising:
determining that the object includes at least one symmetrical feature; and generating a common rotation rate and rotation axis for a pair of images that each depict the at least one symmetrical feature.

19.    The non-transitory computer-readable medium of claim 15, the operations further comprising generating a simulated flight model of the object based at least in part on the spin value for the object.

20.    The non-transitory computer-readable medium of claim 19, wherein the spin value for the object is a course spin value, the operations further comprising determining a fine spin value to tune the simulated flight model.
1. A method comprising: 
generating a set of template images including a first template image and a second template image, each template image in the set of template images including a mathematically generated orientation for an object; storing the set of template images to a template database; identifying the object in-flight in an image; identifying a feature orientation on the object that is in a first spatial position, wherein the feature orientation on the object appears smaller in size than the object; identifying a region of interest that includes the feature orientation; generating a cropped image that includes the entire region of interest and excludes at least a portion of the object; accessing the set of template images in the template database; comparing the feature orientation on the object of the cropped image with the set of template images; identifying the first template image in the set of template images that includes the feature orientation on the object that is in the first spatial position; determining first coordinates for the first spatial position based on the first template image; identifying a second image of the object that includes the feature orientation on the object that is in a second spatial position; identifying the second template image in the set of template images that includes the feature orientation on the object that is in the second spatial position; determining second coordinates for the second spatial position based on the second template image; and generating a spin value for the object based on the first coordinates and the second coordinates. 

    2. The method of claim 1, wherein generating the cropped image includes cropping the image to a tightest possible fitting rectangle that includes the region of interest. 

    3. The method of claim 1 further comprising normalizing the image to reduce at least one blemish depicted on the object in the image. 

    4. The method of claim 1 further comprising performing enhancements to the image prior to comparing the feature orientation with the set of template images, wherein the enhancements include at least one of: changing a contrast of the image, an adjustment of a histogram of the image, or a binarization of the image. 

    5. The method of claim 1 further comprising: determining that the object includes at least one symmetrical feature; and generating a common rotation rate and rotation axis for a pair of images that each depict the at least one symmetrical feature. 

    6. The method of claim 1 further comprising generating a simulated flight model of the object based at least in part on the spin value for the object. 

    7. The method of claim 6, wherein the spin value for the object is a course spin value, the method further comprising determining a fine spin value to tune the simulated flight model. 

    8. A system comprising: a memory; and a processor operatively coupled to the memory, the processor being configured to execute operations that, when executed, cause the processor to: generate a set of template images including a first template image and a second template image, each template image in the set of template images including a mathematically generated orientation for an object; store the set of template images to a template database; identify the object in-flight in an image; identify a feature orientation on the object that is in a first spatial position; identify a region of interest that includes the feature orientation; generate a cropped image that includes the entire region of interest and excludes at least a portion of the object; access the set of template images in the template database; compare the feature orientation on the object of the cropped image with the set of template images; identify the first template image in the set of template images that includes the feature orientation on the object that is in the first spatial position; determine first coordinates for the first spatial position based on the first template image; identify a second image of the object that includes the feature orientation on the object that is in a second spatial position; identify the second template image in the set of template images that includes the feature orientation on the object that is in the second spatial position; determine second coordinates for the second spatial position based on the second template image; and generate a spin value for the object based on the first coordinates and the second coordinates. 

    9. The system of claim 8, wherein generating the cropped image includes cropping the image to a tightest possible fitting rectangle that includes the region of interest. 

    10. The system of claim 8, the operations further to cause the processor to normalize the image to reduce at least one blemish depicted on the object in the image. 

    11. The system of claim 8, the operations further to cause the processor to perform enhancements to the image prior to comparing the feature orientation with the set of template images, wherein the enhancements include at least one of: changing a contrast of the image, an adjustment of a histogram of the image, or a binarization of the image. 

    12. The system of claim 8, the operations further to cause the processor to: determining that the object includes at least one symmetrical feature; and generating a common rotation rate and rotation axis for a pair of images that each depict the at least one symmetrical feature. 

    13. The system of claim 8, the operations further to cause the processor to generate a simulated flight model of the object based at least in part on the spin value for the object. 

    14. The system of claim 13, wherein the spin value for the object is a course spin value, the operations further to cause the processor to determine a fine spin value to tune the simulated flight model. 

    15. A non-transitory computer-readable medium having encoded therein programming code executable by a processor to perform operations comprising: generating a set of template images including a first template image and a second template image, each template image in the set of template images including a mathematically generated orientation for an object; storing the set of template images to a template database; identifying the object in-flight in an image; identifying a feature orientation on the object that is in a first spatial position; identifying a region of interest that includes the feature orientation; generating a cropped image that includes the entire region of interest and excludes at least a portion of the object; accessing the set of template images in the template database; comparing the feature orientation of the cropped image with the set of template images; identifying the first template image in the set of template images that includes the feature orientation on the object that is in the first spatial position; determining first coordinates for the first spatial position based on the first template image; identifying a second image of the object that includes the feature orientation on the object that is in a second spatial position; identifying the second template image in the set of template images that includes the feature orientation on the object that is in the second spatial position; determining second coordinates for the second spatial position based on the second template image; and generating a spin value for the object based on the first coordinates and the second coordinates. 

    16. The non-transitory computer-readable medium of claim 15, wherein generating the cropped image includes cropping the image to a tightest possible fitting rectangle that includes the region of interest. 

    17. The non-transitory computer-readable medium of claim 15, the operations further comprising normalizing the image to reduce at least one blemish depicted on the object in the image. 

    18. The non-transitory computer-readable medium of claim 15, the operations further comprising: determining that the object includes at least one symmetrical feature; and generating a common rotation rate and rotation axis for a pair of images that each depict the at least one symmetrical feature. 

    19. The non-transitory computer-readable medium of claim 15, the operations further comprising generating a simulated flight model of the object based at least in part on the spin value for the object. 

    20. The non-transitory computer-readable medium of claim 19, wherein the spin value for the object is a course spin value, the operations further comprising determining a fine spin value to tune the simulated flight model.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663